IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA
RANDY TRUETTE,
                                       NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                       FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
v.
                                       CASE NO. 1D15-2280
WASHINGTON COUNTY,
FLORIDA,

     Appellee.
_____________________________/

Opinion filed March 3, 2016.

An appeal from the Circuit Court for Washington County.
Owen Powell, Judge.

Marie A. Mattox of Marie Mattox, P.A., Tallahassee, for Appellant.

Margaret Philips Zabijaka and John Sikes Gibbs, III, of Constangy, Brooks, Smith
& Prophete, LLP, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and SWANSON, JJ., CONCUR.